Citation Nr: 9924764	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Restoration of a 20 percent evaluation for peptic ulcer 
disease, currently evaluated as noncompensably disabling.  

2.  Restoration of an evaluation of 20 percent disabling for 
residuals of a compression fracture of the dorsal spine.

3.  Restoration of an evaluation of 20 percent disabling for 
intervertebral disc syndrome of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to August 
1977, for a total active service period of 23 years, 7 
months, and 19 days.  His decorations include the National 
Defense Service Medal, the Armed Forces Expeditionary Medal, 
the Bronze Star Medal, the Vietnam Service Medal, the Vietnam 
Cross of Gallantry with Palm Citation, and the Vietnam 
Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO proposed to reduce 
evaluations for peptic ulcer disease and intervertebral disc 
syndrome of the cervical spine from 20 percent disabling to 
noncompensably disabling.  By that same rating action, the RO 
proposed to reduce the disability evaluation for residuals of 
a compression fracture of the dorsal spine from 20 percent 
disabling to 10 percent disabling.  The proposed reductions 
were implemented pursuant to a May 1994 rating action.  

In February 1999, increased evaluations of 10 percent 
disabling were granted for intervertebral disc syndrome of 
the cervical spine and peptic ulcer disease, effective the 
same date as the reductions to zero percent.   

Pursuant to a July 1998 remand by the Board, the instant 
claims were returned for further evidentiary development, to 
include new VA examinations.  On review of the record, the 
Board is satisfied that the required evidentiary development 
has been completed to the extent possible.  



FINDINGS OF FACT

1.  The evidence in the record at the time of the reduction 
indicates that the veteran had not experienced any abdominal 
problems for several years and the were no noted signs or 
symptoms of acute ulcer.   

2.  There is no evidence of the current manifestation of an 
active peptic ulcer disease which is productive of either 
mild recurring symptoms once or twice yearly or recurring 
episodes of severe symptoms two to three times a year with 
continuous moderate manifestations.  

3.  The evidence of record at the time of the reduction 
showed findings of scoliosis in the lower thoracic spine, 
with no evidence of restriction of movement or spasm and a 
diagnosis of no acute problems with regard to residuals of 
compression fracture of the dorsal spine.  

4.  Residuals of compression fracture of the dorsal spine are 
currently manifested by slight evidence of painful motion, 
slight weakness, and minor loss of function.  Additional 
findings include scoliosis in the lower thoracic spine and 
lumbar spine retrolisthesis (as shown by x-ray), and the 
veteran has reported frequent back pain, restriction of 
movement, and muscle spasms.  

5.  The only post-service VA examination of the veteran's 
cervical spine occurred in October 1998, and the evidentiary 
record as a whole does not show sustained improvement in his 
service-connected cervical spine disability as there is x-ray 
evidence of degenerative changes and he reports constant pain 
and limitation of motion in the neck and shoulders.  






 
CONCLUSIONS OF LAW

1.  The criteria for restoration of an evaluation of 20 
percent disabling for peptic ulcer disease are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.44, Diagnostic Code 7305 (1998).

2.  The equipoise of the evidence is in favor of restoration 
of an evaluation of 20 percent disabling for residuals of a 
compression fracture of the dorsal spine.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.44, 
3.102, 4.71, Diagnostic Codes 5285, 5291 (1998). 

3.  The criteria for restoration of an evaluation of 20 
percent disabling for intervertebral disc syndrome of the 
cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§  3.44, 4.71, Diagnostic Code 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded.  VA has a duty to assist the 
veteran to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

The Board notes that evaluations of 20 percent disabling were 
effective for the following service connected disabilities 
from September 1, 1977, until the implementation of the 
above-mentioned reductions in May 1994:  residuals of 
compression fracture of the dorsal spine, peptic ulcer 
disease, and intervertebral disc syndrome, secondary to 
ruptured cervical disc. 

Reductions in the rating of a service-connected disability 
are generally governed by 38 C.F.R. § 3.344.  Paragraph (c) 
of that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods at the same level (five years of more)."  The 
evaluations for the disabilities at issue were in effect for 
a period in excess of 16 years, and therefore, the provisions 
of 3.344(a) and (b) apply. 38 C.F.R. 3.344(c) (1998).

Under 38 C.F.R. § 3.344(a), rating agencies must handle cases 
affected by change of medical findings so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulation governing disability 
compensation.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued must not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement may not be reduced on 
any one examination except where the evidence of record 
clearly shows sustained improvement.  Though material 
improvement in the physical condition is clearly reflected 
the rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. 38 C.F.R. § 3.344(a) 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the issue is whether the RO is 
justified in reducing a veteran's protected rating, the Board 
is required to establish, by a preponderance of evidence and 
in compliance with 38 C.F.R. § 3.344(a), that the rating 
reduction was warranted. See Kitchens, 7 Vet.App. 320 (1995); 
Brown v. Brown, 5 Vet.App. 413 (1993).

Thus, the evaluations regarding the veteran's service-
connected disabilities could not be reduced based on any one 
examination unless the evidence as a whole showed sustained 
improvement.  

Restoration of 20 percent rating for Peptic Ulcer disease

Service medical records show that the veteran underwent a 
vagotomy and a pyloroplasty in 1963 for chronic duodenal 
ulcer disease.  In August 1971, he was hospitalized for 
evaluation of continuing abdominal pain and epigastric 
distress, and diagnoses at that time included peptic ulcer 
disease, possible dumping syndrome, and hiatal hernia.  The 
veteran was instructed that he should adhere to a bland diet.  
He was also given a profile for low stress duties.  In August 
1974, he underwent an elective cholecystectomy as treatment 
for cholelithiasis and chronic cholecystitis.  

In September 1977, service connection was granted for peptic 
ulcer disease, post-operative, with cholecystectomy and 
hiatal hernia, and an evaluation of 20 percent disabling was 
assigned effective September 1, 1977.  

In May 1993, the veteran was afforded VA examination.  He 
denied a history of vomiting, diarrhea, or pain in the 
abdomen, and there was no reported postprandial pain or 
symptoms of dumping syndrome.  There were no signs or 
symptoms of acute ulcer noted and there was no history of 
hypoglycemic attacks or abdominal cramps associated with 
diarrhea.  

On objective examination, there was a midline scar present 
from surgery for peptic ulcer disease.  The surgical scar was 
clean with no incisional hernia and the incision was clear.  
His current weight was 203 and he denied loss of weight 
previously.  He was not anemic and he did not look sick.  
Periodic vomiting and recurring hematemesis and melena were 
denied.  There was no frank blood in the stools and the 
stools for occult blood were done two times in the past year 
and were negative.  No area of pain was reported.  There were 
no reported episodes of pain, vomiting, or any symptoms 
associated with his abdominal condition for the last several 
years.  

In his August 1994 substantive appeal, the veteran complained 
of stomach pain and he indicated that if he varies even 
slightly from a bland diet, he has diarrhea, an upset 
stomach, and he "spits up" his food.  

In October 1998, the veteran was afforded a new VA 
examination.  He reported frequent heartburn, occasional 
vomiting, and some dysphagia for solid food.  His stomach 
hurts sometimes, appetite was adequate, and weight was 
stable.  Bowel movements were loose and occurred 2 or 3 times 
daily, usually after meals, and there might be blood on the 
paper.  The bladder was described as okay with urination 
times two at night.  Current medications included Maalox.   

On objective examination, the abdomen was not tender and 
there were no masses.  Diagnoses included the following:  
status post pyloroplasty and vagotomy for duodenal ulcer; 
status post cholecystectomy for gallstones; status post 
appendectomy; post vagotomy diarrhea; and gastroesophageal 
reflux disease.  


Analysis

The criteria for evaluation of peptic ulcer disease are set 
forth Diagnostic Code 7305.  Diagnostic Code 7305 provides a 
10 percent rating for mild impairment with recurring symptoms 
once or twice yearly.  A 20 percent rating is provided for 
moderate impairment with recurring episodes of severe 
symptoms 2-3 times a year averaging 10 days in duration, or 
with continuous moderate manifestations. 

Having reviewed the evidence of record, the Board has 
concluded that the criteria for restoration of an evaluation 
of 20 percent disabling have not been met for peptic ulcer 
disease.  Specifically, evidence at the time of the reduction 
(consisting of the report of a 1993 VA examination) showed 
that there was no evidence of acute, active ulcer or a 
history of diarrhea, hematemesis, or melena, and the veteran 
reported no abdominal problems for the past several years.  
At the time of an October 1998 VA examination, he reported 
stomach pain and diarrhea.  

In the Board's view, the available evidence does not indicate 
that the veteran suffers from recurring episodes of active 
peptic ulcer disease or the current manifestation of peptic 
ulcer symptomatology.  Thus, the evidence is not indicative 
of mild symptoms or recurring episodes of active peptic ulcer 
disease at a frequency of once or twice yearly; nor is there 
evidence of a severe symptoms recurring several times a year 
or continuous moderate symptoms.  Thus, the evidence does not 
show that an active peptic ulcer disease is manifested to the 
degree or frequency which is contemplated for an evaluation 
of 20 percent disabling under Diagnostic Code 7305.  For 
these reasons, the Board finds that the criteria for 
restoration of a 20 percent evaluation have not been met for 
peptic ulcer disease. 


Restoration of 20 percent rating for residuals of compression 
fracture of the dorsal spine

Service medical records show that the veteran suffered a 
compression fracture at T4-5 at the time of a December 1972 
automobile accident.  Residual disability as a result of this 
injury was noted to include residuals of fractured vertebra 
to a minor degree and limitation of motion of the dorsal 
spine to a slight degree.  Service records also document 
continuing complaints and treatment for low back pain 
diagnosed as lumbar strain.  

Pursuant to a September 1977 rating action, service 
connection was granted for limitation of motion of the dorsal 
spine, residual to compression fracture of D4-5, and an 
evaluation of 20 percent disabling was assigned effective 
September 1, 1977.  

A private progress note, dated in December 1989, shows that 
the veteran was taking medication for low back pain due to a 
motor vehicle accident 20 years before.  It was noted that he 
exercised frequently.  A December 1990 treatment note 
indicates that the veteran had done quite well this year and 
his back pain was not nearly as bad.  In September 1991, he 
had no particular complaints and he was walking approximately 
2 miles per day.  

A June 1992 private progress note shows that the veteran was 
having some arthritis that was generally controlled by 
Naprosyn, though he had started walking at a fast pace rather 
than trying to jog.  He was stable on his current regimen.  

In May 1993, the veteran was afforded a VA spine examination, 
at which time no prior clinical records were available.  He 
gave a history of spinal fracture of T4-5 and he complained 
of low back pain generally, not associated with any 
particular movements.  He indicated that he could walk two 
miles a day.  

On objective examination, scoliosis of the lower thoracic and 
lumbar spines was noted towards the right side and there was 
increased lumbar lordosis.  No other particular abnormalities 
were found and there were no signs or symptoms of 
inflammation.  No "give" was noted on the spine.  The spine 
was free with no fixed deformity.  Movements were all free 
and there were no paravertebral spasms.  Range of motion was 
described as good.  Forward flexion and backward extension 
were free with no restriction.  Left lateral flexion and 
right lateral flexion were good.  Rotation to the left and 
rotation to the right were free and full with no pain in 
active or passive movements.  On motion, no evidence of pain 
or specific muscle spasm was noted.  

The examiner indicated that the veteran had complained of 
some subjective burning in both feet but on examination no 
neurological deficit was found.  A diagnosis of status post 
spinal fracture of T4-5, old fracture, no acute problems 
noted at this time, was given.  The report of the May 1993 
brain injuries examination shows that sensory examination was 
intact to pinprick and light touch.  Properception and deep 
tendon reflexes were 1+ and symmetric throughout.  Toes were 
downgoing bilaterally and gait was normal.  

In a VA Form 9 (substantive appeal), dated August 1994, the 
veteran indicated that he has lower back pain and pain in the 
legs every day, as well as frequent muscle spasms.  He also 
reported extreme difficulty in stooping and bending.  

The report of the October 1998 spine examination shows that 
the veteran complained that his back hurt all the time, and 
the pain was precipitated by activity and alleviated by rest.  
On physical examination, it was noted that motion stopped 
when pain begins and there was slight evidence of painful 
motion and slight weakness.  There was no tenderness.  

On examination of the lumbar spine, range of motion was as 
follows:  forward flexion, 92 degrees, backward extension 12 
degrees, flexion to the right, 40 degrees, and flexion to the 
left, 41 degrees.  The report shows a diagnosis of 
degenerative joint disease, lumbar spine (confirmed by x-
ray), with minor loss of function due to pain.  The examiner 
commented that there was little, if any, observation of pain 
on motion.  There was no swelling, deformity, atrophy of 
disuse, excess fatigability, incoordination, weakened 
movement, or other function limitation.  It was the 
examiner's opinion that the veteran's service-connected 
disability did not influence his ordinary activity.  

An October 1998 x-ray report shows that multiple views  of 
the lumbosacral spine demonstrated marked L5-S1 disc space 
narrowing with posterior bony bar and mild retrolisthesis, 
which narrowed the neuroforamina somewhat bilaterally.  The 
report shows a conclusion of degenerative disc disease and 
retrolisthesis of L5 upon S1, resulting in bilateral 
neuroforaminal narrowing.  On range of motion examination, 
there was limitation of motion in the lumbar spine.  


Analysis

Diagnostic Code 5291 provides an evaluation of 10 percent 
disabling based on objective evidence of a moderate or severe 
limitation or disability of the dorsal spine.  Diagnostic 
Code 5285 pertains to the evaluation of residuals of 
fractured vertebrae, and provides that in the absence of cord 
involvement or abnormal motility requiring a neck brace, 
residuals of vertebra fractures are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  

Having reviewed the record, the Board has concluded that the 
evidence is in favor of granting restoration of an evaluation 
of 20 percent disabling for residuals of a compression 
fracture of the dorsal spine.  At the time of the July 1993 
examination on which reduction was based, scoliosis was noted 
in the lower thoracic spine.  There was no evidence of 
restricted motion, pain on motion, or specific spasm, and the 
diagnosis was no acute problems as a result of old thoracic 
spine fracture.  

At the time of the October 1998 VA examination, limitation of 
motion of the dorsal spine movements was not specifically 
addressed.  On examination of the back, however, there was 
slight evidence of painful motion and slight weakness in the 
back.  In addition, the veteran complained of limitation of 
motion in the back, frequent spasms, and difficulty in 
bending and stooping.  X-rays demonstrated retrolisthesis 
resulting in bilateral neuroforaminal narrowing.  Diagnoses 
included degenerative joint disease of the cervical and 
lumbar spine, confirmed on x-rays, with minor loss of 
function due to pain.  

Having reviewed the record, the Board has concluded that 
restoration of an evaluation of 20 percent disabling is 
warranted for the residuals of a compression fracture at T4-
5.  As noted above, limitation of motion of the dorsal spine 
was not addressed specifically at the time of VA examinations 
in July 1993 and October 1998.  However, the examiner did 
indicate findings of "slight" evidence of painful motion 
and "slight weakness" on examination of the back.  In 
addition, the veteran has complained of muscle spasms and 
constant pain in his back and his legs, as well as difficulty 
bending and stooping, and he has reported that this pain is 
accentuated on activity.  In addition, x-ray findings 
indicated scoliosis of the thoracic spine to the right side 
and retrolisthesis.  

In the Board's view, therefore, the available evidence 
indicates that the veteran suffers from some restriction of 
movement with regard to the upper and lower back as a result 
of his in-service compression fracture to the dorsal spine.  
Furthermore, the findings of scoliosis in the lower thoracic 
spine and retrolisthesis are suggestive of demonstrable 
deformity of the vertebral body.  In light of these findings, 
the Board believes that the balance of the evidence is in 
equipoise as to whether restoration of an evaluation of 20 
percent disabling is warranted for residuals of compression 
fracture of the dorsal spine.  As such, the Board has 
utilized 38 C.F.R. § 3.102 to resolve reasonable doubt in the 
veteran's favor.  Accordingly, restoration of a 20 percent 
disability evaluation is granted for residuals of a 
compression fracture of the dorsal spine.  


Restoration of 20 percent rating for cervical spine 
disability

Service medical records show that in October 1973, the 
veteran was diagnosed with cervical disc herniation at C5-6, 
as secondary to compression fracture of T4-5 which was 
sustained at the time of a December 1972 automobile accident.  
Residual disabilities were noted to include limitation of 
motion of the cervical spine and intervertebral disc 
syndrome, secondary to ruptured cervical disc, of mild 
degree.  

A December 1975 service medical statement indicates that the 
veteran was continuing to suffer from intermittent pain in 
the lower portion of his neck with intermittent numbness and 
tingling in the left hand.  It was noted that x-rays revealed 
what was probably a spontaneous solid interbody fusion 
between C6-7, with evidence of degenerative disc disease at 
the C5-6 level.  In November 1973, the veteran was put on 
profile for possible cervical herniated nucleus pulposus.  
The report of an October 1976 consultation report shows an 
impression of chronic lumbar and cervical strain.  
 
Pursuant to a September 1977 rating action, service 
connection was granted for intervertebral disc syndrome, 
secondary to ruptured cervical disc, for which an evaluation 
of 20 percent disabling was assigned effective September 1, 
1977.  

The report of a May 1993 VA examination shows that the 
veteran complained of progressively increasing pain and 
decreasing range of motion in his neck, and intermittent 
headaches.  Examination of the neck was deferred to the spine 
examiner.  Impressions included tension headache and probable 
cervical degenerative joint disease exacerbating tension 
headaches.  

In his August 1994 substantive appeal, the veteran indicated 
that he has ongoing pain in his neck movement, along with 
severe headaches, stiffness in the shoulders, and severe 
discomfort in bending and reaching.  

In October 1998, the veteran was afforded a VA neurological 
disorders examination.  The veteran presented with a history 
of neck problems and migraine headaches, and it was noted 
that he described constant neck pain which fluctuated in 
severity.  He also reported intermittent numbness in his 
arms.  

On physical examination, the neck was supple without bruit.  
Motor examination showed normal tone, bulk, and strength 
throughout.  No involuntary muscle movements were noted.  
Diagnoses included degenerative joint disease of the neck 
secondary to a history of trauma.  The examiner indicated 
that there was no evidence of radiculopathy or myelopathy by 
examination.  

On examination of the cervical spine, range of motion of the 
cervical spine was recorded as follows:  forward flexion, 36 
degrees; backward extension, 38 degrees; flexion to the 
right, 28 degrees; and flexion to the left, 35 degrees.  The 
report shows a diagnosis of degenerative joint disease, 
cervical spine, with minor loss of function due to pain.  The 
examiner commented that there was little, if any, observation 
of pain on motion.  There was no swelling, deformity, atrophy 
of disuse, excess fatigability, incoordination, weakened 
movement, or other functional limitations.  It was the 
examiner's opinion that the veteran's service-connected 
disability did not influence his ordinary activities.  

An October 1998 x-ray report shows that multiple views of the 
cervical spine demonstrated fusion of the C6 and C7 vertebral 
bodies.  Disc space narrowing and end plate irregularity, 
which was well corticated, was noted at C5-6.  Mild disc 
space narrowing and anterior bony bars were seen at C2-3 and 
C3-4.  



Analysis

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, including an evaluation of 10 
percent disabling based on objective evidence of mild 
symptoms.  A 20 percent evaluation is warranted where there 
is evidence of moderate symptomatology manifested by 
recurring attacks.  

Having reviewed the evidence, the Board has concluded that 
the preponderance of the available medical evidence is in 
favor of restoration of a 20 percent disability evaluation 
for the veteran's cervical spine disability.  Specifically, 
the record indicates that the veteran's first and only post-
service VA examination for his cervical spine was conducted 
in October 1998.  At the time of a prior VA examination in 
July 1993, range of motion of the cervical spine was not 
tested and cervical spine x-rays were not taken.  On 
examination for "diseases/injuries" of the brain in July 
1993, the examiner noted that examination of the neck would 
be deferred to the spine examiner; however, the spine 
examination report does not show specific objective findings 
with regard to neck or cervical spine.  

The October 1998 examination report shows findings of 
degenerative changes of the cervical spine, with minor loss 
of function due to pain.  X-rays of the cervical spine 
revealed disc space narrowing, evidence of an old fusion, and 
end plate irregularity.  The record also shows that the 
veteran has complained of constant pain and limitation of 
motion with regard to his neck and shoulders.  

In the Board's view, therefore, it would be inappropriate to 
reduce the evaluation of the veteran's cervical spine 
disability based on the October 1998 examination alone as the 
evidence does not demonstrate sustained improvement in the 
cervical spine disorder and the 20 percent disability 
evaluation had been in effect for more than 16 years at the 
time that the RO implemented the reduction.  See 38 C.F.R. 
§ 3.344 (1998).  As such, the Board finds that restoration of 
the evaluation of 20 percent disabling is warranted. 


ORDER

Restoration of a 20 percent evaluation is denied for peptic 
ulcer disease.  

Restoration of an evaluation of 20 percent disabling is 
granted for residuals of a dorsal spine fracture.  

Restoration of an evaluation of 20 percent disabling is 
granted for intervertebral disc syndrome of the cervical 
spine.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

